Patents; certification of questions of law imder 28 U.S.C. § 1855(2). — On February 16, 1968, 182 Ct. Cl. 884, 390 F. 2d 977, the court in an opinion denied defendant’s and plaintiff’s motions for summary judgment returned the case to the trial commissioner for further proceedings on the merits. On October 26,1973 the court issued the following order:
“This case comes before the court on plaintiff’s motion, filed September 21,1973, for certification of questions of law under 28 U.S.C. § 1255 (2) and on plaintiff’s motion, filed October 17, 1973, for leave to file ‘Suggestion of Urgency of Pending Motion.’ Upon consideration thereof, together with defendant’s opposition of September 26,1973, without oral argument.
“it is ordered that plaintiff’s said motion of October 17, 1973, for leave to file ‘Suggestion of Urgency of Pending Motion’ be and the same is allowed.
“it is further ordered that plaintiff’s said motion filed September 21,1973, for certification of questions of law under 28 U.S.C. § 1255 (2) be and the same is denied.”